UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-7185



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


ROGELIO CEVALLOS, a/k/a Roger Cevallos, a/k/a
Richard Ruiz, a/k/a Ronnie,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. James C. Cacheris, Senior Dis-
trict Judge. (CR-94-275, CA-98-811-A)


Submitted:   January 11, 2000             Decided:   February 4, 2000


Before WIDENER and WILKINS, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Rogelio Cevallos, Appellant Pro Se. Thomas More Hollenhorst, As-
sistant United States Attorney, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Rogelio Cevallos appeals the district court’s orders denying

as untimely his motion filed under 28 U.S.C.A. § 2255 (West Supp.

1999) and denying his motion for a certificate of appealability.

We have reviewed the record and the district court’s orders and

find no reversible error.     Accordingly, we deny a certificate of

appealability and dismiss the appeal on the reasoning of the dis-

trict court. See United States v. Cevallos, Nos. CR-94-275; CA-98-

811-A (E.D. Va. Mar. 9* and May 6, 1999).    We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                          DISMISSED




     *
       Although the district court’s order is marked as “filed” on
March 8, 1999, the district court’s records show that it was
entered on the docket sheet on March 9, 1999. Pursuant to Rules 58
and 79(a) of the Federal Rules of Civil Procedure, it is the date
that the order was physically entered on the docket sheet that we
take as the effective date of the district court’s decision. See
Wilson v. Murray, 806 F.2d 1232, 1234-35 (4th Cir. 1986).


                                  2